Per Curiam :
The papers in this proceeding, including the answering affidavit of the respondent and the papers upon the motion before' Mr. Justice Leventritt, have been carefully considered, and adopting the respondent’s version of the facts; we think his conduct extremely reprehensible. The respondent’s statement substantially is that he was financially embarrassed; that he applied to one' Nathan Lewis to make him a loan,'which Lewis had agreed to do; that subsequently Lewis came to him and stated that his (Lewis’) father was dead and had left a deposit in a savings bank of about $800; that the ' respondent, as Lewis’ attorney, obtained letters of administration for Lewis upon the estate of his father and went with Lewis to the savings bank in which this money was deposited to.withdraw the money from the bank; that in the meantime Lewis had promised him that after the money was obtained he would perform his promise , and loan the respondent $300 \ that Lewis had had some dispute with *328his-brother about Ms father’s property and upon arriving at the bank was informed that' his brother had notified the bank not to pay the money to Lewis, and that thereupon Lewis insisted upon at once drawing the money out of the bank, and. having withdrawn the money he started to open another account in Lewis’ name as administrator ; that, subsequently Lewis refused to "open the other account upon the ground that if he did, his" brother might get the money, and thereupon proposed to the respondent to deposit the money in his (respondent’s) bank; that thereafter the respondent and Lewis went to the bank and were informed by the bank that the respondent’s. account was overdrawn and the bankbook would not be delivered up until the overdraft. was made good; that thereupon the respondent took the money belonging to'this estate and deposited it to'his own credit to make'this overdraft good, thus ' appropriating the money of the estate to pay his (respondent’s) indebtedness; -that subsequently he gave the .respondent a check for $500 which was paid, a promissory note for $300 payable to Lewis personally and at the same time gave Lewis $50 in cash for loaning him the $3.00 out of the funds of the estate. The respondent say's that Lewis proposed this arrangement, but deponent told Lewis that “ he could not do so; that it was unlawful for any person but the administrator to have possession of the estate funds.” With the'appreciation of the impropriety of his using the funds of an estate where he was the attorney for 'the administrator, he consented to 'take the property of this estate, deposited it in his own bank where a portion of it" would be applied to the payment of his own indebtedness to the bank; and this improper conduct is not at all excused by the respondent’s statement that Lewis said when the respondent told Lewis that he could not use the estate money to cover this overdraft that there was no sense in their going to Lewis’ bank to withdraw $300 more and deposit $1,100; that the deponen!;' should deposit tire $800, give the petitioner a note for $300' and a receipt for $500, and he would' make good the $300 -when he had settled with his brother, and that immediately he gave to Lewis personally $50 as payment for. the use of this money of the estate for a short time which apparently it was understood that Lewis should appropriate to'his own use. '
We think that such conduct by an attorney is improper and should *329not be overlooked. Our conclusion is, therefore, that adopting the respondent’s own statement, he was guilty of malpractice under section 67 of the Code of Civil Procedure, and for this offense the respondent should be suspended from practice for a period of six months.
Present—O’Brien, P. J., Ingraham, Laughlin, Clarke and Houghton, JJ.
Respondent suspended for six months. Settle order on notice.